 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   H.W.J. DESIGNS FOR AGRIBUSINESS,                   CASE NO. 1:17-CV-0272 AWI SKO
     INC. AND SAMUEL STRAPPING
 9   SYSTEMS, INC.,                                     ORDER RE: REQUESTS TO FILE
                                                        DOCUMENTS UNDER SEAL
10                         Plaintiffs
11                 v.
                                                        (Docs. 158 and 159)
12   RETHCEIF ENTERPRISES, LLC A/K/A
     RETHCEIF PACKAGING, AND L.P.
13   BROWN COMPANY, INC. D/B/A
     INTERNATIONAL FIBER
14   PACKAGING,
                   Defendants
15

16          Plaintiffs have made a request to have their opposition memo to a motion to dismiss under
17   seal. Doc. 158. Defendants have made a request to have their reply memo filed under seal. Doc.
18   159. There has been no opposition to either request. The court had previously approved the filing
19   under seal of the moving brief for the motion to dismiss. Doc. 148. The opposition and reply
20   discuss the same information as the moving brief. Sealing is appropriate.
21          Accordingly, IT IS HEREBY ORDERED that the requests to file under seal are
22   GRANTED.
23
     IT IS SO ORDERED.
24

25   Dated: November 18, 2019
                                                SENIOR DISTRICT JUDGE
26
27

28
